DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on July 11, 2022 are entered into the file. Currently, claims 1, 6, and 7 are amended; claims 8-10, 13-15, 19-22, and 24 are canceled; resulting in claims 1-7, 11, 12, 15-18, 23, and 25-28 pending for examination.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Regarding claim 1, the limitation in lines 2-3 reciting “with a varied thickness” is underlined as if it is newly added subject matter. However, this limitation was previously presented in lines 2-3 of claim 1 in the claim set filed 03/15/2022 and thus does not constitute an amendment to claim 1.
Regarding claim 1, the deleted limitation in lines 8-10 reciting “
Regarding claim 7, the limitation in line 2 reciting “said metallic ink has a varied thickness” is struck-through as if it is deleted subject matter. However, this limitation was already deleted from claim 7 in the claim set filed 03/15/2022 and thus does not constitute an amendment to claim 7. 
Regarding claim 7, the word “image” appears in line 3 after the term “metallic ink” despite having been deleted from claim 7 in the claim set filed 03/15/2022. Since the word “image” is not underlined in the current claim set, it is not clear if it is being added back into the claim or if it is meant to remain deleted.
Regarding claim 7, the status of the claim as “Currently amended” appears to be improper because the strike-through in line 2 does not constitute an amendment to the claim. Due to the lack of markings in line 3, the presence of the word “image” also does not appear to constitute a proper amendment.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the limitation reciting “wherein said intermediate layer comprises a thermally conductive material” is new matter that is not supported by the original specification in combination with the limitation of claim 1 requiring that the printed image portion comprises a metallic ink.
The instant specification sets forth two possible embodiments for the image layer: (1) wherein a metallic ink is printed on a flexible film with an intermediate layer having low thermal conductivity provided between the film and uniform thermal emitter so that a thermal image is generated by using the metallic ink to selectively block the infrared radiation from the thermal emitter ([00010], [00029]), or (2) wherein a high emissivity ink is printed on a flexible film with an intermediate layer having high thermal conductivity provided between the film and a uniform thermal emitter so that a thermal image is generated by using the high emissivity ink to produce its own infrared radiation ([00011], [00032]).
Based on the language of the instant specification, these two embodiments appear to be separate and mutually exclusive based on their respective mechanisms of operation. In the first embodiment, the metallic ink is coupled with a low thermal conductivity intermediate layer to create a thermal image having cold regions corresponding to highly dense metallic regions [00010]. The intermediate layer having low thermal conductivity is provided in this embodiment to allow the infrared radiation produced by the thermal emitter to be transmitted to the image layer while minimizing heat conduction from the thermal emitter to the image layer so as to prevent the image layer from emitting its own thermal radiation [00029].
However, in the second embodiment, the high emissivity ink is coupled with a high thermal conductivity intermediate layer to create a thermal image having hotter regions corresponding to regions with more high emissivity ink [00011]. The intermediate layer having high thermal conductivity is provided in this embodiment to transmit heat from the thermal emitter to the image layer so as to enable the high emissivity ink to heat up to emit its own thermal radiation.
In view of the distinction between the two embodiments, the instant specification does not appear to recognize an embodiment wherein a metallic ink and an intermediate layer comprising a thermally conductive material are used together to form the camouflage flexible multi-layered film as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al. (US 2014/0247478, previously cited).
Regarding claim 28, Bates et al. teaches an infrared camouflage textile (400; flexible multi-layered film; Figs. 4-7) comprising an IR e-ink laminate (124, 700; image layer) configured to selectively display emissivity patterns (ink image; [0046], [0082]). The e-ink laminate comprises first and second pigments (710, 714) which may be selected from aluminum, silver, and/or gold particles, wherein the pigments are suspended in fluid (712) (metallic ink; Fig. 7, [0075]-[0076]). Bates et al. further illustrates the pigments being provided in a pixel element (702) at a varied density or concentration, wherein the high emissivity pigments (710) are more concentrated in the center while the low emissivity pigments (714) are more concentrated at the edges of the top surface (Fig. 7). Thus, the e-ink laminate corresponds to the claimed image layer, and the e-ink forming an emissivity pattern comprising metallic pigments suspended in fluid corresponds to the claimed ink image comprising a metallic ink with a varied density or varied concentration.
Bates et al. further teaches a heating layer (104; layer comprising an electrically powered thermal emitter) connected to a temperature controller via electrical wires, and a thermal foil layer (106; intermediate layer) arranged between the e-ink laminate and the heating layer (Figs. 4-6, [0062]).
It is noted that the limitations reciting “configured to transmit an infrared radiation” and “configured to selectively block a transmission of the infrared radiation to provide a deceptive thermal signature of an object positioned below the flexible multi-layered film” are considered functional language related to the intended use of the thermal emitter and the multi-layered film and are accorded limited weight as the language does not further limit the structure of the product. 
Bates et al. teaches that the heating layer is capable of being powered to generate heat in order to alter the apparent temperature of the infrared camouflage textile and to provide a new, deceptive camouflage IR pattern ([0046], [0049], [0055], [0061]). Bates et al. further teaches that the first and second pigments in the e-ink may be different emissivities (e.g. the first pigment may have high emissivity while the second pigment may have low emissivity, [0076]), and further teaches that the relative positions of the pigments within the e-ink laminate can be controlled by application of an electrical field so as to selectively display different emissivity patterns ([0080]-[0082]). Thus, the areas of low emissivity formed by the low emissivity pigment are capable of selectively blocking transmission of infrared radiation as compared to the areas having high emissivity pigment. Since the infrared camouflage textile of Bates et al. is capable of performing in the manner claimed, the reference meets the claimed functional limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 11, 12, 23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (7,102,814, previously cited) in view of Hoffer et al. (US 9,005,741, previously cited).
Regarding claim 1, Hughes teaches an infrared shielding system (10) that can be fabricated as a multi-layered flexible blanket-like structure (16; camouflage flexible multi-layered film) comprising an overlay (22) with a camouflage pattern (20) disposed thereon (image layer), an outer metallic cover (18; intermediate layer) next to the overlay, and an inner metallic layer (28; layer) with thermo electric chips (TECs) (30; electrically-powered thermal emitter) (Abstract; Fig. 2; col 3, Ln 33-col 4, Ln 42).
Hughes teaches that the camouflaged pattern coating (20) may be painted, printed, or otherwise textured (col 3, Ln 44-62), such that one region of the printed camouflage pattern can correspond to the claimed printed image portion, while an edge region of the printed pattern can correspond to the claimed edge image portion. Hughes does not expressly teach that the printed image portion comprises a metallic ink with a varied thickness.
However, in the analogous art of thermal deception, Hoffer et al. teaches a multi-spectral cloak system comprising a fabric printed with one or more inks to enable the abatement of detection or identification by visible light and infrared responsive devices (Abstract; col 2, Ln 23-39; col 6, Ln 13-19). The fabric may be printed with a metal ink, which can be applied at any suitable coating weight (thickness) or density to gain the desired camouflage effect, wherein the printed layers may be overlapped in various patterns or the concentration of pigment may be varied across different layers (col 4, Ln 16-19; col 5, Ln 23-50). Hoffer et al. teaches that the metal ink is useful for attenuating the electronic signature of an object covered by the cloak system and for dissipating the thermal signature of the object (col 3, Ln 65-col 4, Ln 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes by using a metallic ink with a varied thickness, as taught by Hoffer et al., in order to create a desired visual deterrent and camouflage effect wherein the thermal signature of an object covered by the IR shielding system can be appropriately dissipated to prevent detection thereof.
It is noted that the limitation reciting “configured to transmit a thermal radiation through each of said image layer and said intermediate layer” is considered functional language related to the intended use of the thermal emitter and the multi-layered film and are accorded limited weight as the language does not further limit the structure of the product.
Hughes teaches that the TECs are capable of generating a heat transfer effect by means of current (32) generated by a battery pack (34) and are placed in contact with metallic cover (18) so as to selectively transfer heat to or from the layer (col 4, Ln 18-42; col 5, Ln 6-24). Hughes further teaches that the IR shielding system (10) is capable of providing optical deception and concealment from IR detection (col 3, Ln 27-32; col 3, Ln 55-58). Hoffer et al. teaches that the conductive layer formed by metal ink can be useful for attenuation of any electronic signature of the object to be covered and to dissipate the thermal signature of the object to prevent detection or escape of electromagnetic interference or radio frequency interference (col 4, Ln 4-30). Therefore, the camouflage flexible multi-layered film of Hughes in view of Hoffer et al. is capable of performing in the manner claimed, thus meeting the claimed functional limitations.
Regarding claim 7, Hughes in view of Hoffer et al. teaches all of the limitations of claim 1 above, and while Hughes does not expressly teach that the edge image portion comprises a color ink adjacent to a metallic ink, Hoffer et al. further teaches that the fabric of the multi-spectral cloak system be additionally coated with a color ink useful for attenuating the near infrared (NIR) signature of the object, wherein the color may be selected so as to conform to the intended operating environment (col 4, Ln 31-67). The color ink is applied to the conductive layer formed from metal ink such that the two layers overlap at various points of contact in order to generate unique signatures (col 5, Ln 9-22). Hoffer et al. teaches that the combination of these two types of ink coatings creates optical interference with both thermal, near infrared, and visual detection equipment so that the covered object can effectively avoid detection (col 4, Ln 45-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes by applying a color ink in an edge image portion adjacent to the metallic ink, as taught by Hoffer et al., for the benefit of improving the ability of the IR shielding system to prevent detection of both visual and thermal signatures of an underlying object.
Regarding claim 11, Hughes in view of Hoffer et al. teaches all of the limitations of claim 1, and Hughes further teaches that the outer metallic cover (18; intermediate layer) comprises a thermally conductive material (col 3, Ln 44-50).
Regarding claim 12, Hughes in view of Hoffer et al. teaches all of the limitations of claim 1, and Hughes further teaches that the intermediate layer further comprises an insulation layer (24) adjacent to the outer metallic cover (18), wherein the insulation layer has a low thermal conductivity (col 3, Ln 63-col 4, Ln 3).
Regarding claims 23, Hughes teaches an infrared shielding system (10) that can be fabricated as a multi-layered flexible blanket-like structure (16; flexible film) comprising an overlay (22) with a camouflage pattern (20; ink image) disposed thereon (image layer), and further comprising thermo electric chips (TECs) (30; electrically-powered thermal emitter) that generate a heat transfer effect (Abstract; Fig. 2; col 3, Ln 33-col 4, Ln 42).
Hughes teaches that the camouflaged pattern coating (20) may be painted, printed, or otherwise textured (col 3, Ln 44-62), but the reference does not expressly teach that the ink image comprises a metallic ink with a varied thickness.
However, in the analogous art of thermal deception, Hoffer et al. teaches a multi-spectral cloak system comprising a fabric printed with one or more inks to enable the abatement of detection or identification by visible light and infrared responsive devices (Abstract; col 2, Ln 23-39; col 6, Ln 13-19). The fabric may be printed with a metal ink, which can be applied at any suitable coating weight (thickness) or density to gain the desired camouflage effect, wherein the printed layers may be overlapped in various patterns or the concentration of pigment may be varied across different layers (col 4, Ln 16-19; col 5, Ln 23-50). Hoffer et al. teaches that the metal ink is useful for attenuating the electronic signature of an object covered by the cloak system and for dissipating the thermal signature of the object (col 3, Ln 65-col 4, Ln 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes by using a metallic ink with a varied thickness, as taught by Hoffer et al., in order to create a desired visual deterrent and camouflage effect wherein the thermal signature of an object covered by the IR shielding system can be appropriately dissipated to prevent detection thereof.
It is noted that the limitations reciting “configured to transmit an infrared radiation through the image layer” and “configured to selectively block a transmission of the infrared radiation to provide a deceptive thermal signature” are considered functional language related to the intended use of the thermal emitter and the image layer and are accorded limited weight as the language does not further limit the structure of the product.
Hughes teaches that the TECs are capable of generating a heat transfer effect by means of current (32) generated by a battery pack (34) and are placed in contact with metallic cover (18) so as to selectively transfer heat to or from the layer (col 4, Ln 18-42; col 5, Ln 6-24). Hughes further teaches that the overlay (22) includes strands, fabric, and other pieces of material that would inherently be capable of blocking some transmission of IR radiation (col 3, Ln 52-62), and further teaches that the IR shielding system (10) is capable of providing optical deception and concealment from IR detection (col 3, Ln 27-32; col 3, Ln 55-58). Hoffer et al. further teaches that the conductive layer formed by metal ink can be useful for attenuation of any electronic signature of the object to be covered and to dissipate the thermal signature of the object to prevent detection or escape of electromagnetic interference or radio frequency interference (col 4, Ln 4-30). Therefore, the flexible film of Hughes in view of Hoffer et al. is capable of performing in the manner claimed, thus meeting the claimed functional limitations.
Regarding claim 25, Hughes in view of Hoffer et al. teaches all of the limitations of claim 23 above, and while Hughes does not expressly teach that the ink image further comprises a color ink, Hoffer et al. teaches that the fabric of the multi-spectral cloak system be additionally coated with a color ink useful for attenuating the near infrared (NIR) signature of the object, wherein the color may be selected so as to conform to the intended operating environment (col 4, Ln 31-67). The color ink is applied to the conductive layer formed from metal ink such that the two layers overlap at various points of contact in order to generate unique signatures (col 5, Ln 9-22). Hoffer et al. teaches that the combination of these two types of ink coatings creates optical interference with both thermal, near infrared, and visual detection equipment so that the covered object can effectively avoid detection (col 4, Ln 45-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes by further applying a color ink, as taught by Hoffer et al., for the benefit of improving the ability of the IR shielding system to prevent detection of both visual and thermal signatures of an underlying object.
Regarding claim 27, Hughes in view of Hoffer et al. teaches all of the limitations of claim 23 above, and Hughes further teaches that the IR shielding system (10) further comprises an inner metallic layer (28; another layer) having the TECs (30) disclosed thereon (Fig. 2; col 5, Ln 6-24).
Regarding claim 28, Hughes teaches an infrared shielding system (10) that can be fabricated as a multi-layered flexible blanket-like structure (16; flexible multi-layered film) comprising an overlay (22) with a camouflage pattern (20; ink image) disposed thereon (image layer), an inner metallic layer (28; layer) with thermo electric chips (TECs) (30; electrically-powered thermal emitter), and an outer metallic cover (18; intermediate layer) between the overlay and the inner metallic layer (Abstract; Fig. 2; col 3, Ln 33-col 4, Ln 42).
Hughes teaches that the camouflaged pattern coating (20) may be painted, printed, or otherwise textured (col 3, Ln 44-62), such that one region of the printed camouflage pattern can correspond to the claimed printed image portion, while an edge region of the printed pattern can correspond to the claimed edge image portion. Hughes does not expressly teach that the printed image portion comprises a metallic ink with a varied thickness.
However, in the analogous art of thermal deception, Hoffer et al. teaches a multi-spectral cloak system comprising a fabric printed with one or more inks to enable the abatement of detection or identification by visible light and infrared responsive devices (Abstract; col 2, Ln 23-39; col 6, Ln 13-19). The fabric may be printed with a metal ink, which can be applied at any suitable coating weight (thickness) or density to gain the desired camouflage effect, wherein the printed layers may be overlapped in various patterns or the concentration of pigment may be varied across different layers (col 4, Ln 16-19; col 5, Ln 23-50). Hoffer et al. teaches that the metal ink is useful for attenuating the electronic signature of an object covered by the cloak system and for dissipating the thermal signature of the object (col 3, Ln 65-col 4, Ln 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes by using a metallic ink with a varied thickness or density, as taught by Hoffer et al., in order to create a desired visual deterrent and camouflage effect wherein the thermal signature of an object covered by the IR shielding system can be appropriately dissipated to prevent detection thereof.
It is noted that the limitations reciting “configured to transmit an infrared radiation” and “configured to selectively block a transmission of the infrared radiation from the electrically powered thermal emitter to provide a deceptive thermal signature of an object positioned below the flexible multi-layered film” are considered functional language related to the intended use of the thermal emitter and the image layer and are accorded limited weight as the language does not further limit the structure of the product.
Hughes teaches that the TECs are capable of generating a heat transfer effect by means of current (32) generated by a battery pack (34) and are placed in contact with metallic cover (18) so as to selectively transfer heat to or from the layer (col 4, Ln 18-42; col 5, Ln 6-24). Hughes further teaches that the overlay (22) includes strands, fabric, and other pieces of material that would inherently be capable of blocking some transmission of IR radiation (col 3, Ln 52-62), and further teaches that the IR shielding system (10) is capable of providing optical deception and concealment from IR detection (col 3, Ln 27-32; col 3, Ln 55-58). Hoffer et al. further teaches that the conductive layer formed by metal ink can be useful for attenuation of any electronic signature of the object to be covered and to dissipate the thermal signature of the object to prevent detection or escape of electromagnetic interference or radio frequency interference (col 4, Ln 4-30). Therefore, the flexible multi-layered film of Hughes in view of Hoffer et al. is capable of performing in the manner claimed, thus meeting the claimed functional limitations.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (7,102,814, previously cited) in view of Hoffer et al. (US 9,005,741, previously cited) as applied to claim 1 above, and further in view of Brandt (US 1,817,871, previously cited).
Regarding claims 3 and 15, Hughes in view of Hoffer et al. teaches all of the limitations of claim 1 above but does not expressly teach a lightness of the camouflage pattern (image layer). However, in the analogous art of camouflage devices, Brandt teaches a camouflage screen having a camouflage pattern comprising opaque spots (2) on a generally transparent background (1) such that an outer portion (edge image portion) of the camouflage screen has a greater lightness as compared to a central portion (printed image portion), in which light and dark colors are alternately horizontally disposed (Figs. 1-2; claims 5-6). Brandt teaches setting the lightness distribution of the screen as such in order to improve the invisibility of the screen with respect to the surrounding environment, which the reference notes is highly dependent on the screen’s shade and distribution of light and dark zones (p. 2, Ln 27-46).

    PNG
    media_image1.png
    473
    471
    media_image1.png
    Greyscale

Fig. 1 in Brandt (US 1,817,871) showing a camouflage screen having an exemplary pattern of distributing more opaque zones (4) and less opaque zones (3) on a transparent support or background (1). Annotated arrows show directions of lightness gradients that decrease toward edges of the screen.

Since Hughes teaches that the camouflage pattern is provided in an attempt to conform the IR shielding system to the surrounding environment (col 3, Ln 50-62), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes by setting the lightness of the edge image portion to be greater than the lightness of the printed image portion such that a lightness gradient increases from the center of the film to the outside edge, as taught by Brandt, in order to enable the camouflage system to more effectively conform to the surrounding environment.

Claims 2, 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (7,102,814, previously cited) in view of Hoffer et al. (US 9,005,741, previously cited) as applied to claim 1 above, and further in view of Laurell et al. (US 2015/0290967).
Regarding claim 2, Hughes in view of Hoffer et al. teaches all of the limitations of claim 1 above but does not expressly teach that the opacity of the printed image portion is greater than the opacity of the edge image portion or is fully opaque.
However, in the analogous art of camouflage systems, Laurell et al. teaches a crypsis camouflage pattern intended to be applied to fabric objects such as clothing or vehicles and structures, wherein the camouflage pattern comprises a background color (10) applied to at least a majority of the surface of the object to be camouflaged, and a plurality of randomly scattered forms (12, 14, 16, 18) applied in one or more colors ([0001], [0011]-[0014]). Laurell et al. teaches that the background color and the randomly scattered forms can have varying degrees of transparency across the surface of the object so as to create a multi-dimensional design having a unique visual effect wherein the design appears opaque and high resolution when viewed close to the object, and appears more transparent and blurred farther from the object, thus increasing the effectiveness of the camouflage ([0010], [0016]).
Laurell et al. further teaches that the randomly scattered forms may include elongate abstract shapes that are applied randomly over at least a portion of the background [0014]. Thus, the areas having a higher opacity due to the combination of the background color and the randomly scattered forms can correspond to the claimed printed image portion, and the areas having a lower opacity due to being formed of only the background color can correspond to the edge image portion, such that the opacity of the printed image portion is greater than the opacity of the edge image portion.
Since Hughes teaches that the camouflage pattern is provided in an attempt to conform the IR shielding system to the surrounding environment (col 3, Ln 50-62), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes in view of Hoffer et al. by using a design having a background color and a plurality of randomly scattered shapes each having varying degrees of transparency such that a printed image portion has a greater transparency than an edge image portion, as taught by Laurell et al., for the benefit of creating a diffuse, blurred visual effect so as to increase the effectiveness of the crypsis camouflage.
Regarding claim 5, Hughes in view of Hoffer et al. teaches all of the limitations of claim 1 above but does not expressly teach that the edge image portion has a varied transparency toward an edge of the camouflage flexible multi-layered film.
However, in the analogous art of camouflage systems, Laurell et al. teaches a crypsis camouflage pattern intended to be applied to fabric objects such as clothing or vehicles and structures, wherein the camouflage pattern comprises a background color (10) applied to at least a majority of the surface of the object to be camouflaged, and a plurality of randomly scattered forms (12, 14, 16, 18) applied in one or more colors ([0001], [0011]-[0014]). Laurell et al. teaches that the background color and the randomly scattered forms can have varying degrees of transparency across the surface of the object so as to create a multi-dimensional design having a unique visual effect wherein the design appears opaque and high resolution when viewed close to the object, and appears more transparent and blurred farther from the object, thus increasing the effectiveness of the camouflage ([0010], [0016]).
Laurell et al. further teaches that the randomly scattered forms may include elongate abstract shapes that are applied randomly over at least a portion of the background [0014]. Thus, the areas having a higher opacity due to the combination of the background color and the randomly scattered forms can correspond to the claimed printed image portion, and the areas having a lower opacity due to being formed of only the background color can correspond to the edge image portion, such that the opacity of the printed image portion is greater than the opacity of the edge image portion.
Since Hughes teaches that the camouflage pattern is provided in an attempt to conform the IR shielding system to the surrounding environment (col 3, Ln 50-62), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes in view of Hoffer et al. by using a design having a background color and a plurality of randomly scattered shapes each having varying degrees of transparency such that a printed image portion has a greater transparency than an edge image portion, as taught by Laurell et al., for the benefit of creating a diffuse, blurred visual effect so as to increase the effectiveness of the crypsis camouflage.
It is noted that the limitation reciting “to blend into a surrounding environment” is considered functional language related to the intended use of the edge image portion having a varied transparency and is accorded limited weight as the language does not further limit the structure of the product. Laurell et al. teaches that the variations in transparency of the background color and of the randomly scattered forms creates an appearance of a diffused, blurred, shadow-like effect that increases the effectiveness of the crypsis camouflage in conforming to the surroundings ([0009]-[0010], [0016]). Therefore, the camouflage flexible multi-layered film of Hughes in view of Hoffer et al. and Laurell et al. is capable of performing in the manner claimed, thus meeting the claimed functional limitations.
Regarding claim 6, Hughes in view of Hoffer et al. teaches all of the limitations of claim 1 above but does not expressly teach that the edge image portion is semi-transparent.
However, in the analogous art of camouflage systems, Laurell et al. teaches a crypsis camouflage pattern intended to be applied to fabric objects such as clothing or vehicles and structures, wherein the camouflage pattern comprises a background color (10) applied to at least a majority of the surface of the object to be camouflaged, and a plurality of randomly scattered forms (12, 14, 16, 18) applied in one or more colors ([0001], [0011]-[0014]). Laurell et al. teaches that the background color and the randomly scattered forms can have varying degrees of transparency across the surface of the object so as to create a multi-dimensional design having a unique visual effect wherein the design appears opaque and high resolution when viewed close to the object, and appears more transparent and blurred farther from the object, thus increasing the effectiveness of the camouflage ([0010], [0016]).
Laurell et al. further teaches that the randomly scattered forms may include elongate abstract shapes that are applied randomly over at least a portion of the background [0014]. Thus, an edge image portion of the camouflage pattern is semi-transparent with areas of varying transparency due to the combination of the background color and the randomly scattered forms each having varying degrees of transparency.
Since Hughes teaches that the camouflage pattern is provided in an attempt to conform the IR shielding system to the surrounding environment (col 3, Ln 50-62), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes in view of Hoffer et al. by using a design having a background color and a plurality of randomly scattered shapes each having varying degrees of transparency such that an edge image portion is semi-transparent and has varying degrees of transparency, as taught by Laurell et al., for the benefit of creating a diffuse, blurred visual effect so as to increase the effectiveness of the crypsis camouflage.
Regarding claim 16, Hughes in view of Hoffer et al. teaches all of the limitations of claim 1 above but does not expressly teach that image layer has an opacity gradient decreasing following a functional form toward edges of the film.
However, in the analogous art of camouflage systems, Laurell et al. teaches a crypsis camouflage pattern intended to be applied to fabric objects such as clothing or vehicles and structures, wherein the camouflage pattern comprises a background color (10) applied to at least a majority of the surface of the object to be camouflaged, and a plurality of randomly scattered forms (12, 14, 16, 18) applied in one or more colors ([0001], [0011]-[0014]). Laurell et al. teaches that the background color and the randomly scattered forms can have varying degrees of transparency across the surface of the object so as to create a multi-dimensional design having a unique visual effect wherein the design appears opaque and high resolution when viewed close to the object, and appears more transparent and blurred farther from the object, thus increasing the effectiveness of the camouflage ([0010], [0016]).
Laurell et al. further teaches that the randomly scattered forms may include elongate abstract shapes that are applied randomly over at least a portion of the background [0014]. Thus, the camouflage pattern can be said to have an opacity gradient decreasing from areas where the background color and the randomly scattered forms are present at higher opacity to areas where the background color and/or the randomly scattered forms are present at lower opacity, or areas where the randomly scattered forms may not be present, wherein any variation in opacity can correspond to a functional form.
Since Hughes teaches that the camouflage pattern is provided in an attempt to conform the IR shielding system to the surrounding environment (col 3, Ln 50-62), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes in view of Hoffer et al. by using a design having a background color and a plurality of randomly scattered shapes each having varying degrees of transparency such that the camouflage pattern has an opacity gradient decreasing following a functional form toward edges of the film, as taught by Laurell et al., for the benefit of creating a diffuse, blurred visual effect so as to increase the effectiveness of the crypsis camouflage.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (7,102,814, previously cited) in view of Hoffer et al. (US 9,005,741, previously cited) as applied to claim 1 above, and further in view of Saucedo (US 2012/0118133).
Regarding claim 4, Hughes in view of Hoffer et al. teaches all of the limitations of claim 1 above but does not expressly teach that the camouflage flexible multi-layered film has an irregularly cut edge pattern. However, in the analogous art of camouflage systems, Saucedo teaches a camouflage treatment for man-made articles including clothing, vehicles, equipment, and structures, wherein the camouflage is intended to provide effective concealment for a particular type of environment or landscape ([0001]-[0005]). In one embodiment, Saucedo teaches a vehicle (60) having a flexible skirt (66) provided with a camouflage pattern, wherein the free edges of the skirt may be jagged (irregularly cut edge pattern) instead of straight to further break up the profile of the vehicle to an observer (Fig. 13, [0054]). Saucedo teaches that the concept of creating a jagged edge can be applied to the edges of any vehicle or object to break up the overall profile thereof [0054].
Given that Hughes teaches that the infrared shielding device is intended to provide concealment from detection and conform to the surrounding environment (col 1, Ln 14-18; col 3, Ln 50-62), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage film of Hughes in view of Hoffer et al. by providing the film with an irregularly cut edge pattern, as taught by Saucedo, in order to break up the edge profile of the film to improve its concealment properties.
Claims 17, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (7,102,814, previously cited) in view of Hoffer et al. (US 9,005,741, previously cited) as applied to claims 1 and 23 above and further in view of Cincotti et al. (US 2011/0151191, previously cited).
Regarding claims 17, 18, and 26, Hughes in view of Hoffer et al. teaches all of the limitations of claims 1 and 23 above but does not expressly teach the IR shielding system further comprising a protective and/or an anti-reflective layer above a top surface of the image layer.
However, in the analogous art of camouflage systems providing concealment and deception, Cincotti et al. teaches a camouflage system configured to provide simultaneous visual camouflage and thermal or radar signature suppression, comprising a camouflage pattern layer (14; image layer) in the form of a site-specific image such as an intended operating environment ([0024], [0034], [0052]). Cincotti et al. teaches that the camouflage system may further comprise a laminate layer (16; protective layer) having ultraviolet protection and/or anti-reflective properties disposed above a top surface of the camouflage pattern layer in order to extend the life of the graphic by resisting color fade cause by ultraviolet light or to control the reflection or glossiness of the surface ([0068], [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IR shielding system of Hughes in view of Hoffer et al. by providing the laminate layer of Cincotti et al. above a top surface of the camouflage pattern coating in order to protect the pattern from color fade caused by ultraviolet light.
Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 10 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is moot in light of Applicant’s cancellation of the claim in the response filed July 11, 2022.
However, the previous rejection of claim 11 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is maintained in the office action above. The Applicant submits on page 6 of the remarks that Applicant disclosed in [0028] that “An intermediate layer, whose presence is optional, has either very high or very low thermal conductivity…”.
This argument is not persuasive. The disclosure in paragraph [0028] of the pg-pub reads as follows: “An intermediate layer, whose presence is optional, has either very high or very low thermal conductivity depending on the requirements of the application.” Therefore, it is understood that the thermal conductivity of the intermediate layer is determined according to the particular configuration of the camouflage film and is not merely “either very high or very low”.
The instant specification further discloses two mutually distinct embodiments: one wherein a metallic ink is used in combination with a low thermal conductivity intermediate layer, and another wherein a high emissivity ink is used in combination with a high thermal conductivity intermediate layer. There is no disclosure of an embodiment wherein a metallic ink is used in combination with a high thermal conductivity intermediate layer, as required by claim 11. Indeed, the use of a high thermal conductivity intermediate layer with a metallic ink appears to contradict the objective of the intermediate layer in the preferred embodiment, which is to prevent the image layer from increasing in temperature and emitting its own thermal radiation [00029]. Thus, the limitation of claim 11 is considered new matter that is not supported by the original specification.

The previous rejections of claims 1-7, 10-12, and 15-18 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant’s amendments to claims 1 and 6 in the response filed July 11, 2022.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments, see pages 7-20 of the remarks filed July 11, 2022, with respect to independent claims 1, 23, and 28 have been fully considered but they are not persuasive.
The Applicant argues on pages 7-11 that Bates et al. fails to expressly or implicitly disclose the claimed metallic ink. These arguments are not persuasive.
With respect to Applicant’s first argument on page 10 that Bates et al. discloses a metallic suspension or solution but not an ink, it is noted that the common definition of an “ink” is “a pigmented liquid or paste used especially for writing or printing” (see https://www.thefreedictionary.com/ink). The instant specification further states that the term “metallic ink” refers to an ink composed of metallic particles embedded within a paste or liquid [00010]. The fluid (712) contained in pixel elements (702) of Bates et al. reads on the claimed metallic ink because, as acknowledged by the Applicant on page 9 of the remarks, Bates et al. teaches that the fluid may contain an organic solvent, such as alcohol, and metallic pigments (710, 714) suspended therein [0076].
The Applicant further argues on page 10 that one of ordinary skill in the art would know that when a metallic ink is deposited on a surface, the solvent fluid evaporates, which cannot be achieved by Bates et al. This argument is not commensurate in scope with the claimed invention. The language of claim 28 requires “A flexible multi-layered film comprising: an image layer comprising an ink image comprising a metallic ink…”. There is no limitation in claim 28 requiring that the metallic ink is printed or otherwise deposited on a surface. The broad recitation of an image layer comprising an ink image comprising a metallic ink does not imply that the metallic ink has a particular structure with respect to the image layer. Therefore, as explained in the rejections above, the e-ink laminate which is configured to selectively display emissivity patterns and comprises metallic pigments suspended in fluid reads on the claimed image layer comprising an ink image comprising a metallic ink.
The Applicant further argues on pages 10-11 that the allegation that the high emissivity pigments (710) are more concentrated in the center while the low emissivity pigments (714) are more concentrated at the edges of the top surface” is in error, as the pigments (710) and (714) are oppositely charged and are disposed at edges. The Applicant does not clearly explain how this argument pertains to the claimed invention. Nevertheless, this argument is not persuasive. The e-ink laminate of Bates et al. comprises a metallic ink contained in pixel elements (702), wherein first, high emissivity pigments (710) and second, low emissivity pigments (714) may be located at different ends of the display segments (706) ([0076], Fig. 7). It is noted that the language of claim 28 requires “an image layer comprising an ink image comprising a metallic ink with one of a varied thickness, a varied density, and a varied concentration”. Claim 28 does not specifically define a particular component of the metallic ink which must be varied in concentration or a particular region over which the concentration of the metallic ink must be varied in order to meet the above limitation. Therefore, the variation in concentration of the high emissivity pigments (710) over the top surface of the display segment (i.e. the end of the display segment facing the window (704)), as illustrated in Fig. 7, reads on the claimed limitation requiring that the metallic ink has a varied concentration.
Additionally, the metallic ink can be said to have a varied concentration within each pixel element (702), as the configuration wherein the first and second pigments (710, 714) are located at different ends of the display segments (706) results in a high concentration of pigments at each end and a low concentration at the center of the display segment. Therefore, the concentration of the metallic ink is varied with respect to the distribution of metallic pigments in at least two dimensions of the e-ink laminate.
The Applicant argues on pages 11-18 that the combination of Hughes in view of Hoffer et al. fails to establish a prima facie case of obviousness over claim 1. These arguments are not persuasive.
With respect to Hughes, the Applicant argues on pages 14-15 that Hughes fails to expressly disclose the claimed “printed image portion” and the “edge image portion” and that the previous office action did not establish a prima facie case that Hughes meets these limitations. As previously explained in paragraph 15 of the Final office action mailed on 11/23/2021, the instant claims do not provide any structural limitations to distinguish the two portions of the image layer, therefore, any printed image can be arbitrarily differentiated such that one portion of the image is considered the printed image portion and another portion of the image is considered the edge image portion. As noted in the rejections above, Hughes teaches a camouflage pattern (20) which may be printed onto an overlay (22) (col 3, Ln 44-62), thus corresponding to the claimed image layer. The printed pattern inherently comprises both a printed image portion and an edge image portion, for example, as illustrated below in annotated Fig. 2.

    PNG
    media_image2.png
    498
    639
    media_image2.png
    Greyscale

Fig. 2 of Hughes (US 7,102,814) annotated to show how the printed camouflage pattern (20) comprises both a printed image portion and an edge image portion. Shaded areas correspond to printed regions of the camouflage pattern.

The Applicant further argues on pages 15-17 that Hughes in view of Hoffer et al. fails to expressly or implicitly disclose a “varied thickness” of the metallic ink. As acknowledged in the rejections above and recognized by the Applicant, Hughes does not expressly teach a metallic ink, or a metallic ink having a varied thickness, and Hoffer et al. is relied upon to address this limitation. Hoffer et al. teaches that a conductive element, such as a metal ink, can be applied to a flexible covering in order to render the material invisible, distorted, undetectable, or difficult to detect through thermal imaging cameras or devices used to detect thermal signatures (col 4, Ln 3-30). Hoffer et al. teaches that the metal ink can be applied in coating weights and densities and can be applied by different techniques to gain the desired visual deterrent and camouflage effect (col 4, Ln 16-19). Hoffer et al. further teaches that by applying an ink at different levels and densities, the material disrupts detection devices and thereby distorts the ability of an adversary from detecting the object or asset being viewed (col 4, Ln 35-39). As noted by the Applicant in the definitions provided on page 16 of the remarks, coating weight is commonly understood to mean the amount of coating applied to a product for a given surface area. The thickness of a coating is directly related to the coating weight by the density of the coating material:
Coating thickness (m) = coating weight (g/m2) / coating density (g/m3)
Therefore, varying the coating weight of a particular material having a constant density necessarily results in a variation of coating thickness. Similarly, variations in both coating weight and coating density would also result in a varied thickness as long as the coating weight and density are not adjusted proportionally. Based on the teachings of Hoffer et al., one of ordinary skill in the art would have been motivated to apply the metallic ink at a varying coating weight and/or coating density so as to create a varied thickness wherein the amount of conductive material is non-uniform across the surface of the flexible covering in order to generate a visual deterrent and camouflage effect that distorts the thermal signature of the material.
The Applicant further argues on pages 17-18 that one of ordinary skill in the art would not have been compelled to combine Hoffer et al. with Hughes in the manner proposed in the office action. This argument is not persuasive. Similar to the instant invention, both Hughes and Hoffer et al. are directed to devices for preventing detection or identification of thermal signatures of people, objects, or other assets (see Hughes, col 1, Ln 39-44; Hoffer, col 4, Ln 3-8, 25-30). Hughes teaches that the IR shielding system counters the effectiveness of IR imaging equipment to prevent identification of people and objects, wherein the IR shielding system comprises a controller that sets the current connected to thermo electric chips (TECs) in order to create appropriate levels of heating or cooling power (col 3, Ln 2-26; col 6, Ln 1-7). The TECs are coupled to an outer metallic layer, the temperature of which can be rapidly adjusted to change the IR signature of the shielding system to match that of the surrounding or ambient ground (col 6, Ln 4-19). Hughes teaches that a possible target’s IR profile can at least be broken up to make detection more difficult, and that an IR signature of the surroundings maty not be matched perfectly (col 6, Ln 19-22).
The teachings of Hoffer et al. are consistent with this goal of camouflaging an object by adapting its thermal signature to reduce detectability. Hoffer et al. teaches that the net effect of using a conductive coating (i.e. metallic ink) is to help render the material invisible, distorted, undetectable, or difficult to detect through thermal imaging cameras or devices used to detect thermal signatures (col 3, Ln 65-col 4, Ln 6). By using the metallic ink of Hoffer et al. as the camouflage pattern in the IR shielding system of Hughes, any differences between the IR signatures of the shielding system and the surroundings are further distorted by dissipating the thermal energy. By using a varied thickness of the metallic ink, the amount of heat dissipated varies across the surface to create irregularities which further distort the IR signature, thereby further improving the ability to prevent detection.
The Applicant argues on page 18 of the remarks that one of ordinary skill would understand that when the metallic foil heats up during use, the metallic ink will heat up at about the same rate, thus negating any signature produced by the metallic ink. This argument is not persuasive. In looking to paragraph [00031] of the instant specification, the metal ink image is said to have a varied density so that it blocks the infrared radiation and forms an image of a decoy; the areas having a thicker or more concentrated metal ink deposition correspond to cooler regions of the thermal image. Therefore, it is clear that the thermal signature generated by a material is determined in part by the thickness thereof, such that areas in which the metallic ink is deposited would have a different thermal signature than areas in which the metallic ink is not formed.

With respect to Applicant’s argument on page 20 regarding the assertion that certain limitations are “accorded limited weight as the language does not further limit the structure of the product,” it is noted that the claim limitations to which this interpretation is applied are functional limitations. MPEP 2173.05(g) states: “A claim term is functional when it recites a feature ‘by what it does rather than by what it is’”.
A functional limitation must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; if the prior art structure is capable of performing the recited function, then it meets the claim. In each instance where a functional limitation is identified within the claims, the prior art rejections clearly explain how the prior art structure is capable of performing the claimed function. The Applicant has not specifically indicated a particular functional limitation that is not met by the prior art or a specific structural difference between the claimed invention and the prior art, thus, this argument is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakabayashi (JP 2017-213723, machine translation via EPO provided) teaches a composite sheet comprising at least a coloring layer and a metal layer, wherein the metal layer can be provided at different thicknesses so as to form a large number of regions emitting different amounts of thermal radiation on the surface of the composite sheet in order to improve the far infrared detection prevention [0021].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785